Citation Nr: 0618252	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-30 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right knee cruciate ligament impairment, with instability, 
prior to April 1, 2006.

2.  Entitlement to a restoration of a 20 percent evaluation, 
or higher, for a right knee cruciate ligament impairment, 
with instability, since April 1, 2006.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right knee injury, to include a meniscal tear 
prior to April 1, 2006.

4.  Entitlement to a restoration of a 20 percent evaluation, 
or higher, for residuals of a right knee injury, to include a 
meniscal tear since April 1, 2006.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In a December 2003 supplemental statement of the case it was 
noted that a separate 20 percent evaluation had been assigned 
for right knee instability.  In July 2004, the Board remanded 
the appeal for further development to include scheduling a VA 
examination.  

By a rating decision dated November 2005, the RO proposed to 
reduce the veteran's evaluations for his right knee cruciate 
disability to a noncompensable rating, and residuals of his 
right knee injury to 10 percent.  By a rating decision dated 
January 2006, the RO so reduced the veteran's right knee 
disorders effective April 1, 2006.


FINDINGS OF FACT

1.  Prior to April 1, 2006, a right knee cruciate ligament 
impairment, with instability, was not manifested by severe 
recurrent subluxation or lateral instability.

2.  Since April 1, 2006, the right knee cruciate ligament 
impairment, with instability, is not manifested by 
subluxation or lateral instability.  

3.  Prior to April 1, 2006 residuals of a right knee injury, 
to include meniscal tear was not manifested by flexion 
limited to 15 degrees, extension limited to 20 degrees, or by 
malunion of the tibia and fibula.

4.  Since April 1, 2006 residuals of a right knee injury, to 
include meniscal tear are not manifested by frequent episodes 
of locking, pain, and effusion into the joint.


CONCLUSIONS OF LAW

1.  Prior to April 1, 2006, the criteria for an evaluation in 
excess of 20 percent for right knee cruciate ligament 
impairment, with instability, were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2005).

2.  Since April 1, 2006, the criteria for restoration of a 20 
percent evaluation, or higher, for a right knee cruciate 
ligament impairment, with instability, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.105, 
3.159, 3.344, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257.

3.  Prior to April 1, 2006, the criteria for an evaluation in 
excess of 20 percent for residuals of a right knee injury, to 
include a meniscal tear, were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5258 (2005).

4.  Since April 1, 2006, the criteria for restoration of a 20 
percent evaluation, or higher, for residuals of a right knee 
injury, to include a meniscal tear, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.105, 
3.159, 3.344, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5258.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2004 and 
November 2005 correspondence amongst other documents 
considered by the Board, fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice 
of the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  The 
claims were readjudicated in a January 2006 rating 
decision.  The failure to provide notice of the type of 
evidence necessary to establish an effective date for 
the disabilities on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claims for increased disability evaluations and 
restoration of higher evaluations, and any questions as 
to the appropriate effective date to be assigned are 
moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was not 
given proper notice.  Since then, however, the content of the 
notice provided to the appellant fully complied with the 
requirements of that statute.  The veteran has been afforded 
a meaningful opportunity to participate in the adjudication 
of his claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, and the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence that 
any VA error in the timing of the notice provided the 
appellant reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence that is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

A VA emergency record dated July 2002 noted that examination 
of the right knee revealed no swelling, pain, erythema, or 
limitation of motion.  The veteran had +2 deep tendon and 
posterior tibial pulses bilaterally.  Gait was normal.  He 
had two immobilizers in place.  There was minimal lateral 
laxity to the right patella.  A full range of motion with 
flexion and extension was accomplished without pain.  
Although the veteran reported a continuous "pop" the 
examiner was unable to reproduce the pop during the 
examination.  The right patella was slightly displaced to the 
outer aspect of the right knee; however, this had been 
present since the original injury.  X-rays were read as 
normal.

A June 2002 evaluation by Dartmouth Hitchcock noted an 
obviously positive Lachmann's without end point.  The knee 
was stable to varus and valgus stress.  A full range of 
motion was shown, and there was no joint tenderness.  The 
diagnosis was an old anterior cruciate ligament tear.  The 
examiner opined that the veteran's symptoms were secondary to 
anterior cruciate ligament laxity.  

At his October 2002 VA examination, the veteran reported that 
his knee locked daily, and he had noticed decreased endurance 
because of increasing knee pain and swelling.  He reported 
difficulty climbing stairs and participating in recreational 
activities.  The veteran was undergoing a course of physical 
therapy to build up the musculature around the knee.  He used 
a knee brace when he was going to be especially active.  

The examination showed the gait to be normal.  There was no 
right lower extremity atrophy.  Palpation of the knee 
revealed no evidence of inflammation or swelling.  His 
patella was stable and not ballottable.  Results of the range 
of motion using a goniometer: right knee - extension 0 
degrees; flexion 0-90 degrees without pain, 0-110 degrees 
with pain.  The veteran had anterior posterior instability of 
the right knee, with a positive Lachman sign and a negative 
McMurray sign.  His deep tendon reflexes were 2+ and 
symmetric in his patellar and Achilles tendons.  He was 
unable to squat or do deep knee bends because of pain in his 
right knee.  The examiner noted some objective evidence of 
instability and painful motion.  The assessments were status 
post torn right anterior cruciate ligament; and early 
degenerative joint disease.

A VA orthopedic report dated September 2003 showed positive 
Lachmann and drawer signs, but a negative pivot shift sign.  
The collaterals were stable.  There was medial and lateral 
joint line tenderness.  It was noted that a January 2003 
magnetic resonance imaging scan (MRI) showed an anterior 
cruciate and medial meniscus tear.  It was recommended that 
the veteran have his right knee re-scoped and cruciate should 
be reconstructed.  

VA treatment records dated January 2004 to February 2005 
showed that the veteran had a consultation concerning 
problems with his right knee in January 2004.  Examination 
showed the veteran had full range of motion with flexion from 
0 to 130 degrees.  He was stable to varus and valgus stress.  
He did have 2+ Lachman and anterior drawer test.  He had a 
lateral pivot shift test.  The veteran had significant 
discomfort along the posteromedial joint line in the area of 
his meniscal tear.  Review of his January 2003 MRI confirmed 
a complete tear of the anterior cruciate ligament at its 
origin.  He also had an inferior surface tear of the 
posterior horn of the medial meniscus.  

The veteran underwent a right anterior cruciate ligament 
reconstruction with partial medial meniscectomy in May 2004.  

Progress notes show the veteran received physical therapy.  A 
February 2005 orthopedic note indicated that the veteran was 
seen ten months later.  The veteran stated his knee 
definitely felt better, but still had not gained his 
confidence back.  He noted occasional pain and achiness and 
did have some significant grade 2 or 3 changes noted at 
surgery.  Range of motion was 0 to 140 which was noted as 
equal and symmetrical to the contralateral side.  He had no 
swelling and had a very stable knee examination with a grade 
1A Lachman and negative pivot shift, all equal and 
symmetrical to the contralateral side.  He had normal step 
off with a negative posterior drawer, negative posterolateral 
drawer, and +1 varus/valgus laxity.  The veteran still had 
about a one-half centimeter of quadriceps atrophy compared to 
the contralateral side, and decreased stamina on knee 
extension against resistance on the right compared to the 
left.  Strength was +5/5.

The plan was to get a good, aggressive quadriceps 
strengthening program.  The examiner believed that once the 
veteran got his quadriceps strength back, all his confidence 
would return.  

At his May 2005 VA examination, the veteran reported having 
on and off problems with his knee and in June 2002 felt that 
he reinjured the knee at work.  It was noted that he had a 
right anterior cruciate ligament repair with a partial medial 
meniscectomy in May 2004.  The veteran went through a lot of 
physical therapy and had been back to work.  A physician at 
the Boston VA Medical Center reportedly told the veteran he 
was cleared for all activities, that he had no meniscal 
signs, and that he was encouraged to strengthen his 
quadriceps.

The veteran felt that his right knee was not better.  He 
reported pain, weakness, stiffness, locking up, and audible 
cracking.  He reported a lot of flare-ups at work with pain, 
stiffness, and limitation of motion.

The examination revealed no evidence of any prepatellar 
effusion, erythema, or swelling.  There was full range of 
motion of the knee.  Flexion was to 130 degrees without pain.  
Extension was to 0 degrees.  There was some increased 
crepitus in the right knee as compared to the left.  Anterior 
and posterior drawer signs were negative and there was no 
evidence of any ligamentous laxity on the right.  Lachman and 
McMurray signs were negative.  The examiner noted that on 
examination of the right knee there was the absence of 
painful motion, weakness, fatigability, or instability on the 
day of the examination.  It was the examiner's opinion that 
pain could limit the veteran's flexion by 20-30 degrees 
during flare-ups.  The veteran did not describe any 
repetitive motion loss of range of motion.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991); however, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's right knee cruciate ligament impairment with 
instability has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, a 10 percent evaluation is warranted for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is 
appropriate for severe subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees, a 20 
percent rating is warranted where flexion is limited to 30 
degrees, and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

A separate 10 percent rating is also appropriate where 
extension of the leg is limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, and 
a 30 percent rating is warranted for extension limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 20 percent rating is warranted for a dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Malunion of the tibia and fibula with slight knee or 
ankle disability warrants a 10 percent evaluation.  Malunion 
of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent evaluation.  Malunion of the 
tibia and fibula with marked knee or ankle disability 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Under 38 C.F.R. § 4.14 the evaluation of the same disability 
under various diagnoses is to be avoided, however, the 
regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed.Reg. 59990 (2004).

Remaining for consideration is whether any further increase 
in the schedular evaluations for right knee disablement is 
warranted on the basis of 38 C.F.R. §§ 4.40, 4.45, 4.59.  
These regulations provide that the rating for a 
musculoskeletal disorder based on limitation of motion should 
reflect functional limitation that is due to pain, as 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  Id.  When assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).

Notation is made that those considerations referred to above 
in terms of pain and functional loss are applicable only to 
those diagnostic codes where the basis for rating is 
limitation of motion.  See Johnson v. Brown, 9 Vet.App. 7, 11 
(1996) (Diagnostic Codes 5257 and 5258 are not predicated on 
limitation of motion and, hence, 38 C.F.R. §§ 4.40, 4.45 do 
not apply.)  Under, Diagnostic Codes 5257 and 5258 the focus 
is on other than limitation of motion, and as such, 
functional loss is not for consideration under those 
diagnostic codes.

Analysis

As noted above, separate ratings under Diagnostic Codes 5260 
and 5261 may be assigned for disability of the same joint.  
In this case, at all times pertinent to this appeal, the 
veteran did not demonstrate a compensable level of limitation 
of either flexion or extension to allow for the assignment of 
a compensable evaluation in either plane of motion.  Hence, 
separate ratings under these Diagnostic Codes are not 
warranted.

Next, based on VA treatment records dated after the May 2004 
right anterior cruciate ligament repair with a partial 
meniscectomy, and based on the May 2005 VA examination, the 
RO reduced the veteran's disability ratings.  The reduced 
disability ratings were effective April 1, 2006.  Hence, the 
Board will address the periods separately. 

Prior to April 1, 2006

The evidence shows instability of the right knee.  The record 
shows that the veteran complained of instability and the knee 
locked on him on a daily basis.  He wore a brace when he was 
active.  His patella was stable and not ballottable.  He did 
have anterior posterior instability with a positive Lachman 
sign and a negative McMurray sign.  He was unable to squat or 
do deep knee bends because of pain.  MRI conducted in January 
of 2003 showed a ruptured anterior cruciate ligament which 
was later repaired.  

The medical evidence prior to April 1, 2006, does not, 
however, show the right knee cruciate ligament impairment 
with instability was manifested by severe recurrent 
subluxation or lateral instability, or that it caused more 
than moderate overall right knee impairment which warranted 
an evaluation in excess of the 20 percent evaluation under 
Diagnostic Code 5257.  Therefore, a preponderance of the 
evidence is against a higher evaluation under this diagnostic 
code.  38 U.S.C.A. § 5107.

The veteran's service-connected residuals of a right knee 
injury to include meniscus tear were also evaluated as 20 
percent disabling prior to April 1, 2006 pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5258.  An evaluation in 
excess of 20 percent is not, however, authorized under 
Diagnostic Code 5258.  As noted, the veteran was also 
assigned a separate 20 percent evaluation for the right knee 
cruciate ligament impairment with instability under 
Diagnostic Code 5257.

Since April 1, 2006

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  38 C.F.R. § 4.1 (a 
disability may require re-ratings over time in accordance 
with changes in law, medical knowledge, and the veteran's 
condition).  As stated above, the veteran was notified of the 
RO's intent to reduce his right knee disabilities in November 
2005.  Thereafter, he was afforded an opportunity to have a 
pre-determination hearing, and given at least 60 days in 
which to present additional evidence.  See 38 C.F.R. 
§ 3.105(e), (h).

Final action to reduce the 20 percent rating was taken 
pursuant to 38 C.F.R. § 3.105(e) in a rating decision dated 
in January 2006.  The veteran was informed of this decision 
by a letter dated January 2006.  The reduction was made 
effective beginning April 1, 2006.  Consequently, the RO did 
not violate any of the procedures required under § 3.105--the 
veteran was notified of his rights, given an opportunity for 
a hearing and time to respond, and the reduction was made 
effective no earlier than permitted ("the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final action expires").  38 C.F.R. 
§ 3.105(e).  It should also be pointed out that the 
reduction, taken within less than five years from the award 
of the 20 percent rating, is not governed by the provisions 
of 38 C.F.R. § 3.344 regarding stabilization of ratings.  38 
C.F.R. § 3.344(c).

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  The ratings to be 
assigned for reduction in earning capacity are directed 
toward specific injury or disease.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  To ignore the specific nature of the 
disability experienced by the veteran when assigning a rating 
violates essential rating precepts.  These precepts mandate 
that there be an accurate description of the disabling 
condition, with consideration being given to the whole 
recorded history such that each of the elements of the 
disability to be rated are correctly set forth.  38 C.F.R. §§ 
4.1, 4.2.

The rating assigned the right knee cruciate ligament 
impairment with instability was reduced from 20 percent 
disabling to 0 percent disabling.  The residuals of a right 
knee injury to include meniscus tear was reduced to 10 
percent disabling.

A February 2005 orthopedic note indicated that the veteran 
was seen ten months status post right anterior cruciate 
ligament reconstruction with partial medial meniscectomy.  
The veteran stated his knee definitely felt better, he had 
not gained his confidence back.  He noted occasional pain and 
achiness and did have some significant grade 2 or 3 changes 
noted at surgery.  Physical examination revealed motion from 
0 to 140 degrees.  He had no swelling, and the knee was very 
stable with a grade 1A Lachman and negative pivot shift.  He 
had normal step off with a negative posterior drawer, 
negative posterolateral drawer, and +1 varus/valgus laxity.  
The veteran still had about a half a centimeter of quadriceps 
atrophy compared to the contralateral side and had decreased 
stamina 

VA examination conducted in May 2005 revealed negative 
anterior and posterior drawer signs.  There was no evidence 
of ligamentous laxity on the right.  Lachman and McMurray's 
signs were negative.  The examiner noted the absence of 
painful motion, weakness, fatigability or instability.  It 
was the examiner's opinion that pain could limit the 
veteran's flexion by 20 to 30 degrees during flare-ups.  The 
veteran did not describe any repetitive motion loss of range 
of motion.

The medical evidence on file after the veteran's May 2004 
knee surgery, finds the preponderance of the evidence is 
against restoration of the 20 percent disability ratings.  In 
this regard, the May 2005 VA examination did not find 
subluxation or lateral instability of the right knee.  It is 
noted that the veteran continues to have evidence of painful 
degenerative changes in his right knee and therefore the 10 
percent evaluation assigned under residuals of a right knee 
injury is appropriate; however, there no medical evidence of 
dislocation of semi lunar cartilage (meniscus) with frequent 
episodes of locking, pain, and effusion into the joint.  

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59; however, there is no evidence 
that pain is productive of disuse atrophy, skin changes, or 
objectively demonstrable weakness.  While the Board 
acknowledges the appellant's complaints of pain, the record 
shows that he is adequately compensated by the 10 percent 
rating now assigned to the right knee.


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
right knee cruciate ligament impairment, with instability, 
prior to April 1, 2006 is denied.

Entitlement to a restoration of a 20 percent evaluation, or 
higher, for right knee cruciate ligament impairment, with 
instability, since April 1, 2006 is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right knee injury, to include a meniscal tear, 
prior to April 1, 2006 is denied.

Entitlement to a restoration of a 20 percent evaluation, or 
higher, for residuals of a right knee injury, to include a 
meniscal tear, since April 1, 2006 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


